Title: To George Washington from Edmund Randolph, 4 March 1794
From: Randolph, Edmund
To: Washington, George


          
            Philadelphia March 4th 1794.
          
          The Secretary of State, having reviewed the Consular Appointments under the United
            States, has the honor of reporting to the President, as follows.
          1. The Consul at Falmouth in Great Britain, has been
            commissioned in the name of Edward Fox; but he writes that his
            true name, is Robert Weare Fox. He was promised by the Secretary
            of State on the 12th of Septr 1793, that the error should be corrected.
          2. A letter has been received thro’ Mr Pinckney, from a very
            respectable man in England; recommending a Mr Carpzaw, as a
            proper person to be appointed a Consul at Bremen, one of the Hanseatic towns. It is
            certain, that some trade is carried on from the United States with Bremen. But Hamburgh
            where Mr John Parish is already fixed, as Consul seems to occupy the principal part of
            our trade in that quarter; and until more accurate information can be
            obtained, whether the connection requires a Consul, the multiplication of useless
            Offices is of itself an objection. This Idea is confirmed by the opinion of an
            intelligent Mercantile Man in the City of Philadelphia, who doubts the extension, if not
            the continuance of our trade with Bremen.
          3. In the Consular establishments the following vacancies
            have occurred.
          1. In Nantz by the resignation of Burral Carnes.
          2. In Rouen by the settlement of Nathaniel Barrett at New York.
          3. In Dublin, by the resignation of William Knox.
          4. In St Domingo by the resignation of Sylvanus Bourne.
          5. In Santa Cruz, by the resignation of James Yard; and
          6. In Surinam by the abandonment of Ebenezer Brush.
          It is submitted to the President, whether he will fill up the whole, or which of these
              vacancies. An inquiry has been made into the necessity of
            increasing our Consulates in France. But under the present circumstances, and when it is
            probable, that new arrangements will be expedient, if the treaty of Commerce with that
            nation should be remodelled; it is perhaps sufficient to do no
            more, than to supply the existing deficiencies.
          
            Edm: Randolph.
          
        